 1 ANDREW MAST (CSBN 284070)
   JENNIFER HANE (CSBN 275729)
 2 U.S. Department of Justice
   Antitrust Division
 3 450 Golden Gate Avenue
   San Francisco, CA 94102
 4 Telephone: (415) 934-5300
   andrew.mast@usdoj.gov
 5
   Attorneys for United States of America
 6

 7                                       UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9

10                                                        Case No. CR 2:17-00189 WBS
     UNITED STATES OF AMERICA,
11                                                        STIPULATION AND [PROPOSED] ORDER
                                                          EXCLUDING TIME UNDER THE SPEEDY
12                          Plaintiff,                    TRIAL ACT
13                  v.
14   YAMA MARIFAT,
15                           Defendant.
16
            The United States of America, by and through its counsel of record, and defendant, by and
17
     through defendant’s counsel of record, hereby stipulate as follows:
18
                1. The parties appeared before this Court on January 22, 2019 in the above-captioned
19
     matter. The Court conferred with counsel regarding the government’s motion to lift stay and
20
     defendant’s motion for reconsideration pending before the Ninth Circuit. The Court ordered that the
21
     stay remain in place and set a briefing schedule for defendant’s motion to dismiss the indictment as
22
     follows:
23
                    •    the defendant’s motion is to be filed by February 25, 2019;
24
                    •    the government’s response is to be filed by March 18, 2019;
25
                    •    defendant’s reply is to be filed by April 1, 2019; and
26
                    •    a motion hearing is set for April 15, 2019 at 9:00 a.m.
27

28
     17-CR-189WBS
     STIPULATION AND [PROPOSED] ORDER EXCLUDING TIME
                                       1
 1 The Court also found that time between January 22, 2019 and February 25, 2019 is excludable under

 2 local code T-4 under the Speedy Trial Act and ordered the government submit a stipulation and

 3 proposed order of excludable time.

 4              2. Therefore, the parties agree and stipulate, and request the Court find the following

 5 pertaining to the Speedy Trial Act, 18 U.S.C. 3161:

 6                     a. Counsel for the defendant requires time to research and file a motion to dismiss

 7 and otherwise prepare for trial.

 8                     b. Counsel for the defendant is scheduled to begin a murder trial in state court on

 9 January 28, 2019 that is estimated to take three to four months to complete.

10                     c. Counsel for the government and the counsel for the defendant will meet and

11 confer after January 28, 2019 to determine if counsel for defendant is available to appear at a status

12 conference to schedule trial in the above-captioned matter after his state court trial schedule is known.

13                     d. Based on the above, and for the reasons stated on the record at the January 22,

14 2019 hearing, the time period of January 22, 2019 through February 25, 2019 is excludable under the

15 Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), Local Code T-4, because the ends

16 of justice served by taking such action outweigh the best interest of the public and the defendant in a

17 speedy trial. Failure to exclude time would unreasonably deny counsel for defendant the time necessary

18 for effective preparation, taking into account the exercise of due diligence.

19
     DATED: January 24, 2019                             Respectfully submitted,
20
                                                                    /s/
21                                                       ANDREW J. MAST
                                                         Trial Attorney
22                                                       Antitrust Division
23                                                       U.S. Department of Justice

24
     DATED: January 24, 2019                             _________/s/__________________
25                                                       DAVID J. COHEN*
                                                         Counsel for the defendant
26
                                                         YAMA MARIFAT
27                                                       * signed with permission

28
     17-CR-189WBS
     STIPULATION AND [PROPOSED] ORDER EXCLUDING TIME
                                       2
 1                               FINDINGS AND ORDER

 2         IT IS SO FOUND AND ORDERED.
 3
     Dated: January 25, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     17-CR-189WBS
     STIPULATION AND [PROPOSED] ORDER EXCLUDING TIME
                                       3
